 



Exhibit 10.36
January 31, 2006
Eric F. Brown
McAfee, Inc.
5000 Headquarters Drive
Plano, Texas 75024
          Re: Benefits
Dear Eric:
          This letter is to confirm in writing certain benefits that you
receive, and will continue to receive, in your capacity as Executive Vice
President and Chief Financial Officer for McAfee, Inc. This letter does not
alter in any way your benefit package as approved by McAfee’s Compensation
Committee.
Travel Expense Benefit: McAfee will pay for, or reimburse you for, all
non-business travel expenses incurred by you for the purpose of traveling
between Virginia and McAfee’s office in Plano, Texas (including coach class
airfare, or such higher class as permitted by McAfee’s Travel Policy, and meal
expense reimbursement).
Lodging Expense Benefit: While you are regularly traveling between Virginia and
Plano, Texas, McAfee will provide you with (i) company paid corporate housing in
the Plano, Texas area (including the payment of all fees, deposits and
utilities) and (ii) a company paid rental car (including reimbursement for fuel
costs) for your business and personal use while working from the Plano, Texas
office.
Tax Gross Up: If the provision of the Travel Expense Benefit or Lodging Expense
Benefit are determined to be taxable wages to you pursuant to the Internal
Revenue Code, McAfee will make a payment to you (the gross up payment) to cover
all taxes resulting from the Travel Expense Benefit or Lodging Expense Benefit
such that the provision of these benefits is tax neutral to you.
This letter shall be made a part of your Employment Agreement and except as
supplemented above; your Employment Agreement is ratified and confirmed in
accordance with its terms.

     
 
  Sincerely,
 
   
 
  /s/ George Samenuk

George Samenuk
 
  Chairman and Chief Executive Officer

ACKNOWLEDGE AND AGREED
-s- Eric F. Brown [d31992d3199200.gif]
Eric F. Brown

